Citation Nr: 0832390	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2005, 
for an initial evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 22, 2005, 
for a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to May 
1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge sitting at the Fort 
Harrison RO.  No additional documentary evidence was 
presented at that time.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Prior to March 22, 2005, the appellant's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due symptoms of occasional panic 
attacks, anxiety, flashbacks, intrusive thoughts, poor sleep, 
problems with relationships, and social isolation and 
reclusivity, without any impairment of thought, cognition, 
orientation, memory, speech, judgment, or impulse control.

2.  The appellant filed a VA Form 21-8940, Application for 
Increased Compensation Based on TDIU, in March 2004.

3.  Prior to March 22, 2005, the appellant did not meet the 
schedular criteria for a TDIU.

4.  Unemployability due to service-connected disability was 
not factually ascertainable prior to March 22, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD prior to March 22, 2005, have not been met. 
38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).

2.  The criteria for an effective date earlier than March 22, 
2005, for the award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the appellant challenges the effective date assigned 
following the grant of service connection and TDIU.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Consistent with Dingess, a statement of the case 
(SOC), issued after his notice of disagreement with the 
initial effective date assigned, provided him the laws and 
regulations concerning effective dates and explained in 
detail the reasons for the denial of an earlier effective 
date.  Specific Dingess notice was later provided him in a 
March 2006 letter after which he submitted additional 
evidence and was afforded a personal hearing before the 
undersigned.  The Board concludes that the appellant has had 
a meaningful opportunity to participate effectively in the 
development of the claim, and there is no prejudice in 
proceeding with the decision.

The Board further finds that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained.  There is no indication any 
additional evidence exits bearing on this case that has not 
been obtained, and the appellant has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In the course of a Travel Board Hearing, the 
appellant neither submitted nor identified additional 
evidence in support of his claims for earlier effective 
dates.  Accordingly, the Board finds that VA has satisfied 
its duty to assist under the VCAA.

II.  Effective Dates

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

The effective dates of total ratings are governed by the 
increased rating regulations. See 38 C.F.R. § 3.400(o)(1) & 
(2); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veterans Claims Court has indicated that in order for 
entitlement to an increase in disability compensation to 
arise, the disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 38 
U.S.C.A. § 5110(b)(2) required a review of all the evidence 
of record (not just evidence not previously considered) as to 
the disability in order to ascertain the earliest possible 
effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

Factual Background

On March 5, 2001, VA received an original claim for VA 
compensation, VA Form 21-526.  Therein, the appellant claimed 
to have disability from PTSD and residuals of meningitis.  In 
June 2001, VA received VA treatment records dated April to 
June 2001 showing April and May 2001 diagnoses for rule out 
PTSD and probable PTSD.  The appellant reported handling 
bodies in Vietnam and exposure to incoming enemy fire.

In December 2001, the RO denied service connection for PTSD.  
In April 2002, VA received a notice of disagreement.

In November 2003, the RO granted service connection for PTSD 
at the 50 percent disability level, effective from March 5, 
2001.  In February 2004, VA received a notice of disagreement 
with that decision; therein, his representative requested a 
100 percent rating or a 70 percent rating with individual 
unemployability. 

On March 16, 2004, VA received VA Form 21-8940, claim for 
total disability based on individual unemployability due to 
service-connected disability.  In August 2004, the RO denied 
TDIU.  Thereafter, the appellant submitted a letter from the 
Social Security Administration (SSA) indicating that he 
became disabled under SSA rules on April 1, 2001, and that 
unemployability benefits due to disability had been granted 
effective January 2003.  In January 2005, VA received a 
notice of disagreement with the TDIU denial.

In May 2005, the RO granted a 70 percent disability 
evaluation for PTSD effective from March 22, 2005, based on 
report of VA examination dated March 22, 2005.  The RO also 
granted TDIU effective from March 22, 2005.  In March 2006, 
the appellant filed a notice of disagreement with that 
decision.  In October 2006, the RO sent the appellant a 
Statement of Case.  Thereafter, in October 2006, the 
appellant submitted a substantive appeal, VA Form 9.

VA treatment records reflect that the appellant was initially 
seen April 2001 for possible PTSD.  He reported that he had 3 
tours in Vietnam and had experienced some traumatic events, 
including handling bodies.  He further reported intrusive 
thoughts, nightmares, poor sleep, and problems with 
relationships since service.  The appellant reported that he 
isolates himself to cope and had abused alcohol in the past.  
Objectively, the appellant was neatly groomed, alert, 
oriented, and without suicidal ideation.  The impression was 
rule out PTSD.  During VA treatment in May 2001, the 
appellant reported dreams and intrusive thoughts regarding 
traumatic stressors in Vietnam.  A GAF score of 60 was 
assigned.  In April 2002, the appellant reported that he was 
trying to get started writing a book and cowboy poetry.  In 
November 2002, the appellant reported that PTSD caused him 
occasional "near panic," but that he "is generally feeling 
quite good and his depression is a lot better."  By history, 
he indicated that he was single and lived high in the hills 
writing a little poetry.  In July, the examiner commented 
that the appellant had been better on increased Prozac and 
that "He is starting to enjoy life more.  He is not so 
irritable."

In October 2003, a VA examination was conducted.  By history, 
the appellant lived alone in the mountains, went to town for 
food, and attended therapy appointments.  He complained of 
infrequent panic attacks, weekly flashbacks, intrusive 
memories, numbing of feelings, loss of interest (hunting, art 
and rodeoing), hypervigilance, increased startle response, 
poor sleep (4 to 5 hours a day), poor eating habits (consumes 
1 meal per day) and concentration difficulties.  According to 
the examiner, the appellant "described some symptoms of 
depression although he claimed that the medication he is 
taking now for depression is helping."  The appellant stated 
that he was "amotivational" and "a little bit" suicidal at 
present with a mixed enjoyment of life and "not real good" 
energy level.  Objectively, the appellant was oriented.  
Speech was clear and coherent.  There was normal 
concentration, adequate memory, and no sign of thought 
disorder.  The examiner characterized the appellant as 
completely socially isolated, except for his contact with his 
therapist.  During the past 20 years, the appellant had about 
15 jobs, with the longest lasting 4 years.  He was fired once 
and quit all other jobs in anger.  He last worked in 1999 as 
a cook for an outfitter.  A GAF score of 48 was assigned; it 
was noted that his therapist had most recently assigned a GAF 
score of 46.

Private counseling records dated 2002 to 2004 were obtained.  
These records show GAF scores ranging from 46 to 50.  
Symptoms included anxiety, reclusivity, anger, excess sleep, 
nightmares, intrusive thoughts, flashbacks, and poor eating.  
Clinical evaluation noted feelings of persecution, unreality 
and depersonalization, past homicidal ideation, phobias, 
self-condemnatory trends, and suicidal ideation.  In October 
2002, the counselor noted that the appellant had been unable 
to hold a full time job for over one year in the past 33 
years.  In December 2002, the counselor noted that the 
appellant was unable to hold a full time job for several 
years due to PTSD and that was socially isolated living far 
from any major city.  These records reflect a history of 
significant social isolation.  In June 2003, it was noted 
that the appellant was trying to date a woman which he had 
not done in years.

Records from the Social Security Administration (SSA) include 
statements from friends and neighbors of the appellant.  In a 
January 2004 statement, a friend/neighbor reported that he 
visits with the appellant 3 to 7 hours a week, talking, 
playing cards, watching movies, and helping with chores.  He 
described the appellant as becoming "a bit paranoid" during 
an episode of PTSD and noted that the appellant spent his day 
reading, writing letters, watching television, talking short 
walks, and sleeping at times due to inability to sleep at 
night from pain.  His social activities were described as 
going to VA appointments and visiting various people to catch 
up on events.  It was noted that these visits are for short 
periods of time as the appellant's PTSD makes him "surly and 
short" if he stays too long.  In a February 2004 statement, 
a friend reported that he helps the appellant with yard work 
and chores, visiting 2 to 3 times a week; he noted that the 
appellant had physical limitations that impacted his daily 
activities, but that the appellant regularly visited friends 
when taken and did not have any problem getting along with 
family, friends, or others.  No bizarre behavior or fears 
were observed in the appellant.

SSA records also include a report of medical examination 
dated June 2004, which reflects, by history, that the 
appellant was unemployed because of back pain.

Between 2004 and 2005, the appellant received private 
counseling according to a February 2007 letter from C.M, 
LCPC.  It was noted that the appellant's symptoms improved as 
demonstrated by moving out of his secluded mountain home to a 
crowded subdivision, participating in a romantic 
relationship, and self-reports of improved mood.  It was 
further noted that the appellant continued to have reclusive 
behaviors, such as closing blinds in house, and that he had 
feelings of anxiety, anger and bitterness, and poor sleep.

On March 22, 2005, a VA examination was conducted.  PTSD due 
to service related stressors was diagnosed and a global 
assessment of functioning score of 45 was assigned.

At his April 2007 travel Board hearing, the appellant argued 
that his PTSD disability met the criteria for a 70 percent 
disability prior to March 22, 2005, and that he was 
unemployed since 2000 or 2001.


Analysis:  An Initial Evaluation Greater than 50 Percent 
Prior to March 22, 2005

The appellant filed a claim for service connection for PTSD 
and later TDIU.  Ultimately, service connection for PTSD and 
TDIU were granted.  An initial evaluation of 50 percent for 
PTSD was assigned, effective from March 5, 2001, date of 
claim.  This evaluation was increased to 70 percent, 
effective from March 22, 2005, based on the date of VA 
examination showing entitlement to increase.  At this time, 
the RO further granted TDIU also effective from March 22, 
2005.

Here, the appellant contends that he met the schedular 
criteria for a TDIU and an initial disability evaluation 
greater than 50 percent for PTSD prior to March 22, 2005.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  The disability has not significantly 
changed and a uniform evaluation is warranted.  A disability 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history. 38 
C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides for a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

Upon careful review of the pertinent evidence, the Board 
concludes that the criteria for an evaluation greater than 50 
percent for PTSD prior to March 22, 2005, are not met.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to PTSD symptomatology is not shown.

Medical records prior to March 22, 2005, show complaints of 
occasional panic attacks, flashbacks, intrusive thoughts, 
nightmares, poor sleep, problems with relationships, and 
unemployment of many years.  However, the evidence further 
shows that the appellant had no disorder of thought or 
cognition, and no impairment of orientation, speech, 
concentration, memory, judgment, or thought process.  His 
symptoms did not include near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively; or impaired impulse control; 
or neglect of personal appearance or hygiene, or an inability 
to establish and maintain effective relationships for the 
period in question.  While there were some disturbances of 
motivation and energy, the evidence shows that the appellant 
was writing a book and some poetry, and that he was 
"generally feeling quite good" with improved depressive 
symptoms in 2002.  Also, while the appellant reported during 
VA medical treatment and examinations complete social 
isolation, this is contradicted by the statements associated 
with the SSA disability records.  These 2004 records show 
that the appellant had friends and visitors, and that he made 
visits to friends.

The Board has considered the GAF scores.  A GAF score of 61 
was assigned in May 2001, which reflects mild symptoms; GAF 
scores dated 2002 to 2005 range from 46 to 49 and reflect a 
clinical assessment of serious PTSD symptoms.

Weighing the evidence of record, the Board finds that the 
appellant's PTSD symptomatology more closely approximates the 
schedular criteria for a 50 percent rating prior to March 22, 
2005.  Furthermore, the Board finds that a uniform rating 
prior to March 22, 2005, is warranted and there is no basis 
for a staged rating.  See Fenderson and Hart, surpa.

The Board notes that the appellant is competent to report 
that his PTSD is worse. However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (1997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge."). Rather, 
the more probative evidence consists of that prepared by 
skilled professionals, and such evidence demonstrates that an 
evaluation in excess of 50 percent for PTSD prior to March 
22, 2005, is not warranted.  Accordingly, the claim is 
denied.

Analysis:  An Effective Date Prior to March 22, 2005, for a 
Grant of TDIU 

The assignment of an effective date for TDIU benefits is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b) (2) (West 
2002); 38 C.F.R. § 3.400(o) (2) (2007); see Hurd v. West, 13 
Vet. App. 449 (2000).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service- 
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2007).

The appellant is service-connected for PTSD, rated 70 percent 
disabling from March 22, 2005.  He has no other service-
connected disabilities.  Therefore, the appellant did not 
meet the percentage prerequisites for entitlement to TDIU 
under 38 C.F.R. § 4.16(a) (one disability rated at least 60 
percent, or a combined rating of 70 percent or more, with one 
service- connected disability rated at 40 percent or more) 
prior to March 22, 2005, the effective date of the 70 percent 
disability evaluation for PTSD. 

However, apart from the schedular requirements, the Board has 
further considered whether the record shows that service-
connected disability rendered the appellant unable to obtain 
and retain substantial gainful employment prior to March 22, 
2005.  38 C.F.R. §§ 3.321, 4.16(b) (a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.").
In his application for TDIU (VA Form 21-8940), received in 
March 16, 2004, the appellant indicated that he last worked 
full-time in December 2000 with an outfitting company as a 
cook/packer.  He remarked that "I suffer from delayed onset 
PTSD and degenerative spine disease, CHRONIC OBSTRUCTIVE 
PULMONARY DISEASE, and arthritis and I'm now 55 years old-
trouble walking, standing, and cannot lift."  The appellant 
reported past education or training in technical writing and 
photography.

Wapiti Basin Outfitters reported in May 2004 that the 
appellant worked as a seasonal camp cook from September 1998 
to December 2000 and that he indicated that he no longer 
wanted to work there as he had other employment interests.

SSA records show that the appellant was awarded disability 
benefits beginning in April 2001 due to PTSD and plate 
compression fracture at T6.  In a Telereport dated June 2004, 
the appellant reported "I'm not working because of back pain 
that starts between my shoulders and goes to my back."

On report of VA examination dated March 22, 2005, the 
examiner commented that the appellant's PTSD symptoms were of 
such severity as to impact his ability to sustain work 
activity, and that the appellant would have significant 
difficulties in a work setting that required brief or 
superficial contact with others.

Review of the record shows that, while the appellant was 
unemployed and unemployable prior to March 22, 2005, there 
was no indication that this was due solely to his service-
connected PTSD.  PTSD alone is not shown to have prohibited 
the appellant from obtaining or maintaining substantially 
gainful employment prior to March 22, 2005.  Accordingly, the 
claim is denied.




ORDER

An effective date prior to March 22, 2005, for an initial 
evaluation in excess of 50 percent for PTSD is denied.

An earlier effective date prior to March 22, 2005, for the 
grant of TDIU is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


